Citation Nr: 9919480	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-26 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1942 to November 
1945.

An October 1953 Board of Veterans' Appeals (Board) decision 
denied service connection for a right knee condition.  In 
1994, the veteran submitted an application to reopen the 
claim for service connection for a right knee condition.  
This appeal comes to the Board from a June 1995 RO decision 
that determined there was no new and material evidence to 
reopen the claim for service connection for a right knee 
disability.



FINDINGS OF FACT

1.  An October 1953 Board decision denied service connection 
for a right knee condition.

2.  Evidence received subsequent to the October 1953 Board 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim.

3.  The veteran's claim for service connection for a right 
knee condition is plausible.

4.  The veteran's current right knee condition is causally 
related to an incident of service.


CONCLUSIONS OF LAW

1.  The October 1953 Board decision, denying service 
connection for a right knee condition, is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1998).

2.  New and material evidence has been received to reopen the 
claim for service connection for a right knee condition.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claim for service connection for a right knee 
condition is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  Traumatic osteoarthritis of the right knee was incurred 
in active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A decision of the Board is final with the exception that a 
claimant may later reopen a claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.160(d), 20.1100 (1998).  The 
question now presented is whether new and material evidence 
has been submitted since the Board's adverse October 1953 
decision, denying service connection for a right knee 
disability, to permit reopening of the claim.  38 
C.F.R. 3.156(a) (1998); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration.  A determination by VA that information 
constitutes "new and material evidence" means that the new 
information is significant enough, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the October 1953 Board 
decision consisted of statements and testimony of the veteran 
and statements of service comrades to the effect that the 
veteran had sustained a right knee injury in service, service 
medical records showing that the veteran was seen for a right 
knee sprain, and post-service medical records showing that 
the veteran was seen for right knee problems several years 
after service.

Since the October 1953 Board decision, various evidence has 
been submitted, including a report dated in April 1991 from 
Donald Forman, M.D., noting that the veteran's medical 
records indicated various right knee problems and that it was 
quite possible that his current condition was related to an 
injury in service.  Also received was a report from Richard 
M. Bochner, M.D., dated in September 1995, linking the 
veteran's current traumatic osteoarthritis of the right knee 
to an injury in service.  This evidence causally relates the 
veteran's current right knee disorder to an injury in service 
and, by itself, contributes a more complete picture to the 
veteran's claim and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a right knee condition.  Hodge, 
155 F. 3d 1356; Elkins v. West, 12 Vet. App. 209 (1999).  
Hence, the Board finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
a right knee condition.

The veteran's claim for service connection for a right knee 
condition is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

A longitudinal review of all the evidence, including his 
testimony at a hearing in June 1996 and before the 
undersigned in March 1999, shows that the veteran is a combat 
veteran, but he does not relate his right knee problems to an 
incident of combat.  Hence, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991) are not for application with regard to 
the claim being considered in this appeal.  The evidence, 
however, shows that he has had right knee problems since 
service, and the report of Dr. Bochner specifically links the 
veteran's current traumatic osteoarthritis of the right knee 
to an incident of service.  Under the circumstances, the 
Board finds that the overall evidence supports granting 
service connection for traumatic osteoarthritis of the right 
knee.  Since the Board is granting the requested benefit, 
there is no prejudice to the veteran by the Board's initial 
consideration of the claim for service connection for a right 
knee condition on the merits after receipt of new and 
material evidence to reopen the prior final denied claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
right knee condition is granted; the claim for service 
connection for a right knee condition is well grounded; and 
entitlement to service connection for traumatic arthritis of 
the right knee is granted.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

